UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1674


CHRISTOPHER SMITH,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 20, 2013                 Decided:   September 6, 2013


Before GREGORY, DAVIS, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Christopher Smith, Petitioner Pro Se.    Matthew Albert Connelly,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christopher Smith, a native and citizen of Jamaica,

petitions for review of an order of the Board of Immigration

Appeals      (“Board”)     dismissing        his   appeal     from       the    immigration

judge’s decision denying his requests for withholding of removal

and withholding under the Convention Against Torture (“CAT”).

We have thoroughly reviewed the record, including the transcript

of Smith’s merits hearing, and Smith’s supporting affidavit and

other evidence.           We conclude that the record evidence does not

compel a ruling contrary to any of the administrative findings

of   fact,    see    8    U.S.C.    §   1252(b)(4)(B),        and    that       substantial

evidence      supports      the    Board’s       decision.         See    INS    v.   Elias–

Zacarias, 502 U.S. 478, 481 (1992).                    Accordingly, we deny the

petition for review for the reasons stated by the Board.                                 We

dispense      with       oral     argument    because        the    facts       and   legal

contentions      are     adequately      presented     in     the    materials        before

this court and argument would not aid the decisional process.



                                                                         PETITION DENIED




                                             2